DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2021 has been entered. Claims 1-27 remain pending with claims 13-19 withdrawn as being non-elected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de la Haye US 4615279 (hereinafter de la Haye).
Re. Cl. 1, de la Haye discloses: A display support assembly (Fig. 3), comprising: a first stand leg (left leg 10 with 11 on its bottom, under left 19, Fig. 3); a first carriage assembly (2-3 and 8-9, Fig. 1, 3) positioned on the first stand leg (see Fig. 1 and 3); a second stand leg (far right leg 10 with 11 on its bottom, under right end of 34 Fig. 3); a second carriage assembly (2-3 and 8-9, Fig. 1, 3) positioned on the second stand leg (see Fig. 1); a display support bar (35, Fig. 1; Col. 1, Lines 31-37; there would be 35s extending around 16s as shown in Fig. 3) connected to the first carriage assembly and to the second carriage assembly (see Fig. 1 and 3), the display support bar extending from a first vertical position on the first stand leg to a second vertical position on the second stand leg (see Fig. 3, Col. 1 Lines 31-37, the bars 35 would extend from the leftmost leg 11 to the rightmost leg 11), the display support bar comprising a pivotable joint (see Fig. 1; where 35s connect to the central 1; Col. 1, Lines 31-37) configured to position the display support bar in an angled configuration with a first longitudinal axis of the display support bar and a second longitudinal axis of the display support bar extend from the pivotal joint in a non-coaxial configuration (see Fig. 3, represented by 16’s); a carriage adjuster (23 and 16s, Fig. 1-3) to simultaneously adjust the first and second vertical positions of the display support bar relative to the first and second stand legs by adjusting the first carriage assembly and the second carriage assembly when the display support bar is in an angled configuration (Col. 2, Lines 51-55).  
Re. Cl. 3, de la Haye discloses: the carriage adjuster is rotatable about at least one of the first or second longitudinal axis of the display support bar (see Fig. 3, about 16 on the right side).
Re. Cl. 4, de la Haye discloses: the carriage adjuster is positioned at an end of the display support bar (see Fig. 3, 23 would be at the end of 35 positioned about the member 16 shown).
Re. Cl. 7, de la Haye discloses: a support arm (18 or 34, Fig. 3) extending from the display support bar (see Fig. 1-3).
Re. Cl. 11, de la Haye discloses: the display support bar comprises a first portion, a second portion, the pivotable joint joining the first and second portions (Col. 1, Lines 31-37; portion surrounds the left 16, the portion surrounding the right 16 and the joint created by 1 and 36’s as shown in Fig. 1).
Re. Cl. 12, de la Haye discloses: a universal joint positioned in the pivotable joint (see 6 and 14, Fig. 1).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over de la Haye in view of Hamilton US 1876922 (hereinafter Hamilton).
Re. Cl. 5, de la Haye discloses the carriage adjuster comprises a first carriage adjuster positioned at a first end of the display support bar (see 23, Fig. 3) but does not disclose a second carriage adjuster positioned at a second end of the display support bar.  Hamilton discloses an adjustable table assembly (Fig. 1) which includes a first (30, Fig. 1) positioned at a first end of the display support bar (34, Fig. 1) and a second carriage adjuster positioned at a second end of the display support bar (see 31, Fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the de la Haye device to include carriage adjusters at both ends of the display support bar as disclosed by Hamilton since Hamilton states that such a modification enables the device to be adjusted when either adjuster or wheel is turned (Page 2, Lines 60-63).   
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over de la Haye in view of Day US 4640485 (hereinafter Day).
Re. Cl. 6, de la Haye does not disclose the first carriage assembly comprises a rack and pinion adjustable by the carriage adjuster.  Day discloses a support assembly (Fig. 2), comprising: a first stand leg (19, Fig. 2); a first carriage assembly (27, and its associated 49/57, Fig. 2-3) positioned on the first stand leg (see Fig. 3); a second stand leg (18, Fig. 2-3); a second carriage assembly (26 and its associated 49/57, Fig. 2-3) positioned on the second stand leg (see Fig. 2-3); a display support bar (25 and 48, Fig. 2) connected to the first carriage assembly and to the second carriage assembly (see Fig. 2-3), the display support bar extending from a first vertical position on the first stand leg to a second vertical position on the second stand leg (see Fig. 2-3); a carriage adjuster (55, Fig. 3) to simultaneously adjust the first and second vertical positions of the display support bar relative to the first and second stand legs by adjusting the first carriage assembly and the second carriage assembly (see Fig. 2-3, by turning 55). Re. Cl. 6, Day discloses the first carriage assembly comprises a rack and pinion (see 49 and 57, Fig. 3) adjustable by the carriage adjuster (see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the threaded shaft, nut and worm wheel configuration of de la Hay with the rack and pinion configuration of Day since Day states that the particular configuration which equalizes the load on the two support columns which ensures smooth movement of the device up and down (Col. 3, Lines 54-57).  
Claims 20-23, 25 and 27  rejected under 35 U.S.C. 103 as being unpatentable over Day in view of Fitzgibbons US 3451739 (hereinafter Fitzgibbons).
Re. 20, Day discloses: A display stand for an electronic device (Fig. 1), comprising: a vertical support base (18-19, Fig. 2); a support bar (50, Fig. 2) vertically movable relative to the vertical support base (see Fig. 3, via 57 and 49), the support bar being configured to mount to an electronic display (see 1, Fig. 1); a handle (55, Fig. 3) to adjust a position of the support bar relative to the vertical support base between an extreme raised position and an extreme lowered position (see Fig. 3, about the uppermost and lowermost tooth of the rack 57).
Re. 21, Day discloses: the handle is coaxial with the support bar (see Fig. 3).
Re. 25, Day discloses: rotation of the handle adjusts a pinion relative to a rack (see Fig. 3).
Re. Cl. 20, 22-23, Day does not disclose the handle having a slip clutch; wherein when the support bar is positioned between the extreme raised position and the extreme lowered position, rotation of the handle raises or lowers the support bar relative to the vertical support base; wherein when the support bar is positioned at the extreme (Fig. 1) which includes a handle (Fig. 3) which adjusts a rack and pinion (see 12 and 20, Fig. 2) to establish a vertical position of a device.  Re. Cl. 20, Fitzgibbons discloses the handle having a slip clutch (Col. 4, Lines 13-20); wherein when the support bar is positioned between the extreme raised position and the extreme lowered position, rotation of the handle raises or lowers the support bar relative to the vertical support base; wherein when the support bar is positioned at the extreme raised position, rotation of the handle slips the slip clutch; and 6 4848-1316-3509\1Application No. 16/572,410Attorney Docket No. P42419US1 wherein when the support bar is positioned at the extreme lowered position, rotation of the handle slips the slip clutch (Col. 4, Lines 13-20). Re. Cl. 22, Fitzgibbons discloses the slip clutch slips upon application of a torque to the handle exceeding a predetermined maximum torque (Col. 4, Lines 13-20).  Re. Cl. 23, Fitzgibbons discloses the slip clutch comprises a disk contacted by a biased pressure plate (see 46 contacted by pressure plate 50, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Day device to include the slip clutch of Fitzgibbons since Fitzgibbons states that such a modification prevents damage to the rack or pinion or other parts of the device (Col. 4, Lines 17-20).  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable Day in view of Fitzgibbons in view of Stumpf US 5405189 (hereinafter Stumpf).
(Fig. 1) where the pinion comprises a shoulder surface (see 76, Fig. 2) having a diameter equal to a pitch diameter of the pinion (see Fig. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pinion of Day to include the shoulder surface of Stumpf since Stumpf states that such a modification locks the pinion against free rotation unless deliberately rotated by the user (Col. 4, Lines 55-57).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable de la Haye.
Re. Cl. 27, de la Hay discloses the pivotable joint enables a range of deflection or rotation (see Fig. 1, via 36’s) but does not specify the range of deflection is up to 40 degrees. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of de la Haye to up to 40 degrees as applicant Appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Allowable Subject Matter
Claims 2, 8-10 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amthor US 3273517 and Massa US 3411367 disclose other known implementations of slip clutches in vertically adjustable stands.  These references are presented to the Applicant for their consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632